Exhibit 10.3

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AGREEMENT by and between State Street Corporation, a Massachusetts corporation
(the “Company”),                                  and (the “Executive”), dated
as of the 22nd day of October, 2009.

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in
Section 3) of the Company. The Board believes, and continues to believe, that it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control and to encourage the Executive’s full attention and dedication
to the Company Group (as defined in Section 2) currently and in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a Change of Control which ensure
that the compensation and benefits expectations of the Executive will be
addressed appropriately. Therefore, in order to accomplish these objectives, the
Board caused the Company to enter into an employment agreement with the
Executive dated as of                                  (the “Prior Employment
Agreement”).

The Board and the Executive now wish to amend and to restate the Prior
Employment Agreement to make certain changes deemed desirable by the Board and
the Executive.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Restatement of Prior Employment Agreement. The Prior Employment Agreement is
hereby amended, restated and superseded in its entirety by this Agreement,
effective as of the date hereof.

2. Certain Definitions. For purposes of this Agreement, including, without
limitation, Sections 6 and 7, the terms described in Sections 2(a), 2(b) and
2(c) shall have the meanings set forth therein:

(a) The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 2(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if the Executive’s employment with the Company Group is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control, then for all purposes of this
Agreement the “Effective Date” shall mean the date immediately prior to the date
of such termination of employment.

(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on December 31, 2011; provided, however, that commencing on
December 31, 2010, and on each annual anniversary of such date (such date and
each annual anniversary thereof shall be hereinafter referred to as the “Renewal
Date”), unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.



--------------------------------------------------------------------------------

(c) The “Company Group” shall mean the Company and any company controlled by,
controlling or under common control with the Company.

3. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either
(i) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 3; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such

 

2



--------------------------------------------------------------------------------

ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

4. Employment Period. The Company hereby agrees to continue the Executive in the
employ of the Company Group, and the Executive hereby agrees to remain in the
employ of the Company Group, subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on the
second anniversary of the Effective Date (the “Employment Period”).

5. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date and (B) the Executive’s services shall be performed
at the location where the Executive was employed immediately preceding the
Effective Date or any office or location less than 35 miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company Group and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company Group in accordance
with this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company Group.

(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to 12 times the highest monthly base salary
paid or payable, including any base salary which has been earned but deferred,
to the Executive by the Company Group in respect of the 12-month period
immediately preceding the month in which the Effective Date occurs. Such Annual
Base Salary shall be payable as earned in equal installments, no less frequently
than monthly, pursuant to the Company Group’s customary payroll policies
applicable to the Executive in force at the time of payment, less any required
or authorized payroll deductions, and unless the Executive shall elect to defer
the receipt of a portion of such Annual Base Salary in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”).
During the Employment Period, the Annual Base

 

3



--------------------------------------------------------------------------------

Salary shall be reviewed no more than 12 months after the last salary increase
awarded to the Executive prior to the Effective Date and thereafter at least
annually. Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. Annual Base Salary
shall not be reduced after any such increase and the term “Annual Base Salary”
as utilized in this Agreement shall refer to Annual Base Salary as so increased.

(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the target bonus amount
applicable to the Executive under the Company’s Senior Executive Annual
Incentive Plan or any successor plan for the year in which the Effective Date
occurs (the “Target Bonus Amount”). Each such Annual Bonus shall be paid no
later than March 15th of the year succeeding the year for which the Annual Bonus
is earned, unless the Executive shall elect to defer receipt of such Annual
Bonus in accordance with the requirements of Section 409A of the Code.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company Group, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company Group for the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company Group in the country in which the Executive is employed. To the
extent applicable, the benefits provided to the Executive pursuant to this
Section 5(b)(iii) shall be provided and paid in compliance with the relevant
requirements of Section 409A of the Code.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company Group (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other peer executives of the Company Group, but
in no event shall such plans, practices, policies and programs provide the
Executive and/or the Executive’s family with benefits that are less favorable,
in the aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company Group in the country in which the Executive is
employed. To the extent applicable, the benefits provided to the Executive
and/or the Executive’s family pursuant to this Section 5(b)(iv) shall be
provided and paid in compliance with the relevant requirements of Section 409A
of the Code.

 

4



--------------------------------------------------------------------------------

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company Group in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company Group in the country in which
the Executive is employed. Reimbursement shall be made as soon as practicable
after a request for reimbursement is received by the Company Group, but in no
event later than the last day of the calendar year next following the calendar
year in which such expense was incurred.

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, if applicable, use
of an automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company Group in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company Group in the country in which the Executive is employed. Reimbursements
or payments shall be made as soon as practicable after a request for
reimbursement or payments is received by the Company Group, but in no event
later than the last day of the calendar year next following the calendar year in
which such expense was incurred; provided that the amount of any fringe benefits
to be reimbursed or paid by the Company Group in one year shall not affect any
fringe benefits to be reimbursed or paid by the Company Group in any other
calendar year.

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company Group at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other peer executives of the Company
Group in the country in which the Executive is employed.

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company Group as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company Group in the country in which
the Executive is employed.

6. Termination of Employment. For purposes of this Agreement, the terms
“terminate,” “terminated” and “termination” mean a termination of the
Executive’s employment that constitutes a “separation from service” within the
meaning of the default rules set forth in Section 1.409A-1(h) of the Treasury
Regulations; provided, however, that for purposes of determining which entities
are treated as a single “service recipient” with the Company, the phrase “at
least 80 percent” shall be retained in each place it appears in
Sections 1563(a)(1), (2) and (3) of the Code and Section 1.414(c)-2 of the
Treasury Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations; and provided further that in the event that the Executive is absent
from work due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months (an “Impairment”), where such Impairment
causes the Executive to be unable to perform the duties of his position or any
substantially similar position of employment, the Executive shall incur a
separation from service 29 months after the date on which the Executive was
first Impaired.

 

5



--------------------------------------------------------------------------------

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 15(b) of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company Group shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”); provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company Group on a
full-time basis for 180 consecutive days as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company Group (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board or
the Chief Executive Officer of the Company which specifically identifies the
manner in which the Board or Chief Executive Officer believes that the Executive
has not substantially performed the Executive’s duties; or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company who is a member of the Company’s
executive management committee or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

 

6



--------------------------------------------------------------------------------

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason during the Employment Period. For purposes of this Agreement,
“Good Reason” shall mean:

(i) the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 5(a), or any other action by the Company Group which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company Group promptly after
receipt of notice thereof given by the Executive;

(ii) any failure by the Company Group to comply with any of the provisions of
Section 5(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 5(a)(i)(B) or the Company’s requiring
the Executive to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date;

(iv) any purported termination by the Company Group of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

(v) any failure by the Company to comply with and satisfy Section 14(c).

For purposes of this Section 6(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

(d) Resignation without Good Reason. Notwithstanding anything in this Agreement
to the contrary, following the Effective Date, the Executive may, voluntarily,
terminate his employment without Good Reason during the Employment Period.

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 15(b). For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined in
Section 6(f)) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be; (ii) if the Executive’s employment is
terminated by the Company other than for Cause or

 

7



--------------------------------------------------------------------------------

Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination; and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

7. Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause, Death or Disability. If, during the Employment Period, the Company shall
terminate the Executive’s employment other than for Cause, death or Disability
or the Executive shall terminate employment for Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

(A) the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any earned Annual Bonus in
respect of the fiscal year ended immediately prior to the Date of Termination to
the extent not theretofore paid, (3) the product of (x) the Target Bonus Amount
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (4) any accrued vacation pay, to the extent not theretofore paid (the sum of
the amounts described in clauses (1), (2), (3) and (4) shall be hereinafter
referred to as the “Accrued Obligations”); and

(B) the amount equal to the product of (1) two and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Target Bonus Amount; provided that
any amount payable to the Executive pursuant to this clause (B) shall not exceed
$10,000,000 (ten million dollars) (“Base and Bonus Cap”) and all rights to any
amount payable under this subparagraph 7(i)(B) exceeding the Base and Bonus Cap
shall be cancelled and the Executive shall have no further rights or entitlement
to the amounts payable under this subparagraph 7(i)(B) that exceed the Base and
Bonus Cap; and

(C) the amount equal to the product of (1) two and (2) an amount equal to the
sum of the Company Group contributions to (x) the Company Group tax-favored
defined contribution retirement plans applicable to the Executive and (y) the
State Street Corporation Management Supplemental Savings Plan or any successor
plan (the “Supplemental Savings Plan”) for the most recent full fiscal year; and

(D) an amount equal to the excess of (a) the actuarial equivalent of the benefit
under the Company Group’s tax favored defined benefit or funded retirement plans
applicable to the Executive (the “Retirement Plan”) (utilizing actuarial
assumptions no less favorable to the Executive than those in effect under the
Retirement Plan immediately prior to the Effective Date), and any excess or
supplemental defined benefit pension plan or funded retirement plan in which the
Executive participates immediately prior to the Effective Date (collectively,
the “SERP”) which the Executive would receive under the terms thereof as in
effect immediately prior to the Effective Date, if the Executive’s employment
continued for two years after the Date of Termination assuming that the
Executive’s compensation in each of the two years is that required by

 

8



--------------------------------------------------------------------------------

Section 5(b)(i) and Section 5(b)(ii), over (b) the actuarial equivalent of the
Executive’s actual benefit (paid or payable), if any, under the Retirement Plan
and the SERP as of the Date of Termination; provided that for purposes of
calculating the payment pursuant to this subparagraph 7(a)(i)(D): (I) in the
event that the Effective Date occurs on or prior to the “Freeze Date” applicable
to the Executive under the State Street Corporation Executive Supplemental
Retirement Plan as in effect immediately prior to the Effective Date (the
“ESRP”), the final average pay formula applicable to the Executive thereunder
(without regard to any limitation or caps on the ESRP benefit under such
formula) shall be taken into account and (II) in the event that the Effective
Date occurs after the Freeze Date applicable to the Executive under the ESRP,
the final average pay formula applicable to, and any defined benefit pension
benefit payable to, the Executive thereunder shall not be taken into account
(notwithstanding, in each of (I) and (II), whether such formula would continue
to apply under the terms of the ESRP had the Executive’s employment continued
for two years following the Date of Termination); and

(E) in the event that the Effective Date occurs after the Freeze Date applicable
to the Executive under the ESRP, an amount equal to the value of any Company
Credits and any ESRP Share Awards (in each case, as defined under the ESRP) the
Executive would receive under the terms of the ESRP if the Executive’s
employment had continued for two years after the Date of Termination; and

(ii) for two years after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue benefits to the Executive and/or the Executive’s
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies described in
Section 5(b)(iv) if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company Group and their families in
the country in which the Executive is employed on the same basis as in effect
prior to the Date of Termination; provided, however, that if the Executive
becomes reemployed with another employer and is eligible to receive medical or
other welfare benefits under another employer provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility; provided
further that to the extent necessary to avoid the imposition of additional
taxes, penalties and interest under Section 409A of the Code, any reimbursements
of expenses pursuant to this Section 7(a)(ii) shall be made on or before the
last day of the calendar year next following the calendar year in which such
expense was incurred. For purposes of determining eligibility (but not the time
of commencement of benefits) of the Executive for retiree benefits pursuant to
such plans, practices, programs and policies, the Executive shall be considered
to have remained employed until two years after the Date of Termination and to
have retired on the last day of such period; and

(iii) the Company shall, at its sole expense as incurred, provide the Executive
with reasonable outplacement services, the scope and provider of which shall be
selected by the Executive in his sole discretion; provided, however, that such
outplacement services shall not be provided to the Executive beyond the last day
of the second calendar year following the calendar year which contains the
Executive’s Date of Termination; and

 

9



--------------------------------------------------------------------------------

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is entitled to receive as of the Date of
Termination under any plan, program, policy or practice or contract or agreement
of the Company Group (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and

(v) to the extent not theretofore vested, the Executive shall immediately vest,
as of the Date of Termination, in his benefits under the plans comprising the
Supplemental Savings Plan and SERP (including, without limitation, the State
Street Corporation Management Supplemental Retirement Plan as in effect
immediately prior to the Effective Date (the “MSRP”) and the ESRP) in which he
participates on the Date of Termination.

Anything in this Agreement to the contrary notwithstanding, for purposes of
calculating the amounts payable to the Executive pursuant to subparagraphs
7(a)(i)(D) and 7(a)(i)(E), the Executive shall be considered to be a Participant
in the ESRP (as defined therein).

(b) Death. If, during the Employment Period, the Executive’s employment is
terminated by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, the timely payment or
provision of Other Benefits, and immediate vesting, as of the Date of
Termination and to the extent not theretofore vested, of the Executive’s
benefits under the plans comprising the Supplemental Savings Plan and SERP
(including, without limitation, the MSRP and the ESRP) in which he participates
on the Date of Termination. The Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days after the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 7(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company Group to the estates and beneficiaries of peer
executives of the Company Group under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Company Group and their beneficiaries in the country in which the Executive is
employed.

(c) Disability. If, during the Employment Period, the Executive’s employment is
terminated by reason of the Executive’s Disability, this Agreement shall
terminate without further obligations to the Executive under this Agreement,
other than for payment of Accrued Obligations, the timely payment or provision
of Other Benefits, and immediate vesting, as of the Date of Termination and to
the extent not theretofore vested, of the Executive’s benefits under the plans
comprising the Supplemental Savings Plan and SERP (including, without
limitation, the MSRP and the ESRP) in which he participates on the Date of
Termination. The Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days after the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this
Section 7(c) shall include, and the Executive shall be

 

10



--------------------------------------------------------------------------------

entitled after the Disability Effective Date to receive, disability and other
benefits at least equal to the most favorable of those generally provided by the
Company Group to disabled executives and/or their families in accordance with
such plans, programs, practices and policies relating to disability, if any, as
in effect generally with respect to other peer executives and their families at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
at any time thereafter generally with respect to other peer executives of the
Company Group and their families in the country in which the Executive is
employed.

(d) For Cause; Other than for Good Reason. If, during the Employment Period, the
Executive’s employment shall be terminated for Cause, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay or to provide to the Executive (x) his Annual Base Salary through the
Date of Termination within 30 days thereafter and (y) Other Benefits, in each
case to the extent theretofore unpaid. Subject to Section 8, if, during the
Employment Period, the Executive voluntarily terminates employment, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations and the timely
payment or provision of Other Benefits. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days after the
Date of Termination.

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company Group and for which the Executive may
qualify, nor, subject to Section 15(g), shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company Group, including, without limitation, the ESRP or the MSRP;
provided, however, that, following the Effective Date, the severance provisions
of this Agreement shall supersede any Company severance pay plan in which the
Executive may otherwise participate. Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of or any contract or agreement with the Company Group at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement; provided that, for the avoidance of doubt, any such
modifications made by this Agreement shall comply with, and shall be effected
and implemented, in accordance with the requirements of Section 409A of the
Code. Anything in the ESRP to the contrary notwithstanding, during the
Employment Period: (I) Section 7.1 (Amendments) thereof shall be inapplicable to
the Executive to the extent such amendment reduces the accrued benefit or
contribution rate or otherwise adversely affects the right of the Executive to
accrue an ESRP benefit; and (II) Section 3.6 (Forfeitures) thereof shall be
inapplicable to the Executive in connection with any termination of employment
(other than for Cause (as defined under this Agreement)). Anything in the MSRP
to the contrary notwithstanding, the first sentence of Section 5 thereof shall
be inapplicable to the Executive in connection with any termination of
employment (other than for Cause (as defined under this Agreement)).

9. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others,
except as required by applicable law or regulation. In

 

11



--------------------------------------------------------------------------------

no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment. Furthermore, the
Executive shall be entitled to receive from the Company payment in respect of
all direct and indirect damages as a result of any material breach by the
Company of this Agreement. From the date hereof until the 20th anniversary of
the later of (i) the Date of Termination and (ii) the date of the Executive’s
death, the Company agrees to pay as incurred, to the full extent permitted by
law, any legal fees and/or expenses which the Executive may reasonably incur as
a result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under, or
breach by the Company of, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that payment of legal fees
and/or expenses shall not be provided to the Executive later than the last day
of the second calendar year in which the relevant fees or expenses were
incurred; provided, further, that the amount of any legal fees and/or expenses
paid by the Company on behalf of the Executive during a calendar year shall not
affect any legal fees and/or expenses to be paid by the Company on behalf of the
Executive in any other calendar year.

10. Certain Additional Payments by the Company. (a) This Section 10 shall apply,
in the event it shall be determined that any payment or distribution by the
Company Group to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 10) (the “Payments”) could reasonably be expected to be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”). If it shall be determined that
(i) the Payments are subject to the Excise Tax, and (ii) the Parachute Value of
the Payments (as defined in Section 10(b)) exceeds 110% of the Safe Harbor
Amount (as defined in Section 10(b)) then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

(b) If it shall be determined that the Parachute Value of the Payments does not
exceed 110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to
the Executive and the amount of the Payments otherwise due to, or for the
benefit of, the Executive shall be reduced to the extent necessary, and in a
manner intended to comply with Section 409A of the Code, to assure that the
Parachute Value of the Payments, as calculated for the Payments remaining after
such reduction, does not exceed the Safe Harbor Amount (a “Cutback”). To the
extent any such reduction to the Executive’s Payments becomes necessary by
reason of the preceding sentence; the reduction shall be applied by (x) reducing
the cash payments and benefits due to the Executive under this Agreement in the
following order: Section 7(i)(B), Section 7(i)(C), Section 7(i)(D) and then, if
applicable, Section 7(i)(E),or (y) an order of reduction specified by the
Executive; provided, however, that the Executive’s right to specify the

 

12



--------------------------------------------------------------------------------

order of reduction of the payments or benefits shall apply only to the extent
that it does not directly or indirectly alter the time or method of payment of
any amount that is deferred compensation subject to Section 409A. For the
purposes of this Section 10, (i) “Parachute Value of the Payments” shall mean
the present value, as of the Effective Date, for purposes of Section 280G of the
Code of the portion of such Payments that constitutes a “parachute payment”
under Section 280G(b)(2), as determined by the Accounting Firm (as defined in
Section 10(c)) for purposes of determining whether and to what extent the Excise
Tax will apply to such Payments, and (ii) “Safe Harbor Amount” shall mean the
maximum Parachute Value of the Payments that the Executive can receive without
any Payments being subject to the Excise Tax.

(c) Subject to the provisions of Section 10(d) and Section 10(f), all
determinations required to be made under this Section 10, including whether and
when a Gross-Up Payment or Cutback is required and the amount of such Gross-Up
Payment or Cutback and the assumptions to be utilized in arriving at such
determination, shall be made by Ernst & Young LLP or such other nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”); provided that such Accounting Firm shall be
independent of the Executive. In the event that the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting the
Change of Control, the Executive shall appoint another independent nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. In order to provide both the Company and the Executive with a
reasonably sufficient opportunity to timely exercise their rights and undertake
their obligations under Section 10(a) and Section 10(b), the Accounting Firm
shall make the determinations required under this Section 10 on a preliminary
basis and provide to both the Company and the Executive the detailed supporting
calculations on an initial basis, as soon as reasonably practicable prior to the
making of any Payment, but in no event later than 10 days prior to the Effective
Date. Thereafter, the Accounting Firm shall timely make any further
determinations as may be required under this Section 10 and provide to both the
Company and the Executive additional detailed supporting calculations as
necessary or appropriate to effectuate the provisions of this Section 10. Any
Gross-Up Payment, as determined pursuant to this Section 10, shall be paid by
the Company to, or on behalf of, the Executive within five days following the
later of (i) the receipt of a Payment by the Executive and (ii) the receipt by
the Company of the Accounting Firm’s determination that a Gross-Up Payment is
required. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the preliminary or a subsequent determination by the
Accounting Firm hereunder, it is possible (x) that Gross-Up Payments that will
not have been made by the Company should have been made (“Underpayment”) or
(y) that amounts that should have been subject to a Cutback were instead paid or
provided to the Executive (“Overpayment”), in each of clauses (x) and (y),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 10(d) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive and the Company shall indemnify
the Executive for any damages, including, without limitation, excise taxes, and
costs incurred by him resulting from any Overpayment.

 

13



--------------------------------------------------------------------------------

(d) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service (the “Service”) that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 10(d), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Service or any other
taxing authority.

 

14



--------------------------------------------------------------------------------

(e) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 10(d), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 10(d)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 10(d), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

(f) Notwithstanding anything in this Section 10 and Section 12(b), any Gross-Up
Payment, Underpayment, Overpayment or reimbursement by the Company or any other
member of the Company Group of expenses incurred by the Executive in connection
with a litigation proceeding relating to the Excise Tax, as provided for in this
Section 10, shall be paid no later than the last day of the calendar year
following the calendar year in which the Executive remits the related taxes and
any reimbursement of the costs and expenses described in Section 10 shall be
paid not later than the end of the calendar year following the year in which
there is a final and nonappealable resolution of, or the taxes are remitted that
are the subject of, the related claim.

11. Confidential Information; Restriction on Solicitation of Employees and
Clients. By and in consideration of the compensation and benefits provided for
by the Company under this Agreement, including the severance arrangements set
forth herein, the Executive agrees that:

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company Group, and the respective businesses of the members of the Company
Group and their Clients (as defined below), which shall have been obtained by
the Executive during the Executive’s employment by the Company Group and which
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company Group, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. For the purposes of this Section 11, the term “Client” means
any person or entity that is a customer or client of any member of the Company
Group.

(b) During the term of employment of the Executive and during the
Nonsolicitation Period (as defined below), the Executive shall not, without the
prior written consent of the Company, solicit, directly or indirectly (other
than through a general solicitation of employment not specifically directed to
employees of the Company or its subsidiaries), the employment of any person who
within the previous 12 months was an officer of the Company or any of its
subsidiaries. For purposes of this Section 11, the term “Nonsolicitation Period”
means the period beginning on the date of termination of the Executive’s
employment with the Company Group (the “Termination Date”) and ending on the
earlier of (i) 18 months after the Termination Date and (ii) one year after the
Effective Date (if any).

 

15



--------------------------------------------------------------------------------

(c) During the term of employment of the Executive and during the
Nonsolicitation Period, the Executive shall not, without the prior consent of
the Company, engage in the Solicitation of Business (as defined below) from any
Client on behalf of any person or entity other than the Company and its
subsidiaries. For the purposes of this Section 11(c), the term “Solicitation of
Business” shall mean the attempt through direct personal contact on the part of
the Executive with a Client with whom the Executive has had significant personal
contact while serving in a Line-Function Capacity (as defined below) during his
period of employment to induce such Client to transfer its business relationship
from the Company and its subsidiaries to any other person or entity. The term
“Line-Function Capacity” means service to the Company and its subsidiaries in a
primary capacity other than a staff function, in which the Executive has direct
and regular contact with Clients and responsibility for managing the business
relationship of the Company and its subsidiaries with such Clients. During the
Nonsolicitation Period, the Executive may accept employment with or enter into a
business relationship with a person or entity that has or seeks to establish
business relationships with one or more Clients provided that the Executive does
not engage in the Solicitation of Business from such Clients and does not
disclose confidential information concerning such Client and its relationship
with the Company and its subsidiaries to any such person or entity.

(d) In no event shall an asserted violation of the provisions of this Section 11
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.

(e) This Section 11 shall be effective from and after the date of this Agreement
notwithstanding that an Effective Date has not occurred, and the restrictions
and covenants set forth in this Section 11 shall be in addition to, and shall
not supersede, any restrictions or covenants to which the Executive may be
subject pursuant to other plans, programs or agreements with the Company.

12. Section 409A of the Code. (a) This Agreement is intended to satisfy the
requirements of Section 409A of the Code with respect to amounts subject thereto
and shall be interpreted and construed and shall be performed by the parties
consistent with such intent, and the Company shall not accelerate any payment or
the provision of any benefits under this Agreement or to make or provide any
such payment or benefits if such payment or provision of such benefits would, as
a result, be subject to tax under Section 409A of the Code.

(b) Except as expressly provided otherwise herein, no reimbursement payable to
the Executive pursuant to any provisions of this Agreement or pursuant to any
plan or arrangement of the Company covered by this Agreement shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code. To the extent providing for deferral of compensation within the
meaning of Section 409A of the Code, any payments or benefits to which the
Executive is entitled upon a termination of employment shall be paid no earlier
than the date on which the Executive incurs a “separation from service” as set
forth in Section 6.

 

16



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, if the Executive is a
“specified employee,” for purposes of Section 409A of the Code, as determined
under the Company’s established methodology for determining specified employees,
on the date on which the Executive separates from service, any payment hereunder
(including any provision of continued benefits) that provides for the deferral
of compensation within the meaning of Section 409A of the Code (the “Delayed
Payment Amounts”) shall not be paid or commence to be paid on any date prior to
the first business day after the date that is six months following the
Executive’s Date of Termination; provided, however, that payment of the Delayed
Payment Amounts shall commence within 30 days of the Executive’s death in the
event of his death prior to the end of the six-month period. The Delayed Payment
Amounts shall earn interest at the prime rate published in The Wall Street
Journal on the Date of Termination until the date that payment of such amounts
to the Executive or his legal representatives is completed pursuant to the terms
of this Agreement.

13. Statement of Benefits. Immediately prior to the Effective Date, the Company
shall provide in writing to the Executive a reasonable, good faith estimate of
the payments and benefits to which the Executive would be entitled in the event
of a termination of his employment pursuant to Section 7(a), assuming that the
Effective Date is the Date of Termination.

14. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) This Agreement may not be assigned by the Company, other than to a member of
the Company Group, without the written consent of the Executive, and the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company, to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. In the event that the Company
obtains the express assumption and agreement to perform this Agreement as
contemplated by the preceding sentence, the Executive agrees that his execution
of this Agreement shall serve as his written consent in such circumstance. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

15. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to principles of conflict of laws. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

17



--------------------------------------------------------------------------------

(b) All notices and other communications hereunder shall be in writing and shall
be given to the other party by hand delivery, by electronic email, or by private
overnight delivery, in each case with proof of receipt, addressed as follows:

 

 

If to the Executive, at the most recent address in the records of the Company
Group.

  If to the Company:       State Street Corporation       State Street Financial
Center       One Lincoln Street       Boston, MA 02111-2900       Attention:
Chief Legal Officer  

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. For purposes of this Agreement, notice and
communications shall be effective (i) on the date of delivery, with respect to
hand delivery, or (ii) when posted with respect to email or private overnight
delivery, except with respect to a Notice of Termination, which shall be
effective when actually received by the addressee, with respect to any form of
delivery.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The headings of sections herein are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement, and section, paragraph and subparagraph references
in this Agreement, unless otherwise specified, refer to the applicable section,
paragraph or subparagraph of this Agreement. In addition, for the purposes of
this Agreement, references to statutes and regulations shall be deemed to
include any amended, modified or successor statutes or regulations.

(e) The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation and all other authorized
deductions.

(f) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 6(c)(i) - (v), shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

(g) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and any member
of the Company Group, the employment of the Executive by the Company Group is
“at will” and, subject to Section 2(a), prior to the Effective Date, the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement.

(h) This Agreement sets forth all of the promises, agreements, conditions and
understandings between the parties hereto respecting the subject matter hereof
and supersedes all prior negotiations, conversations, discussions,
correspondence, memoranda and agreements between the parties concerning such
subject matter. From and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including, without limitation, the Prior Employment Agreement,
which shall have no further force or effect as of the execution of this
Agreement, and which the Executive hereby acknowledges he has no further rights
thereunder.

 

18



--------------------------------------------------------------------------------

(i) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument. For purposes of this Agreement, facsimile signatures
shall be deemed originals, and the parties agree to exchange original signatures
as promptly as possible following execution of this Agreement.

The Executive acknowledges that he is entering into this Agreement of his own
free will and accord, and with no duress, that he has read this Agreement and
that he understands it and its legal consequences.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

By  

 

Date:  

 

STATE STREET CORPORATION By  

 

 

20